158 F.3d 1060
8 A.D. Cases 1093
Robert W. SMITH, Plaintiff-Appellant,v.MIDLAND BRAKE, INC., a division of Echlin, Inc., Defendant-Appellee.Equal Employment Advisory Council;  Equal EmploymentOpportunity Commission;  City and County ofDenver, Amici Curiae.
No. 96-3018.
United States Court of Appeals,Tenth Circuit.
May 5, 1998.

Before SEYMOUR, Chief Judge, PORFILIO, ANDERSON, TACHA, BALDOCK, BRORBY, EBEL, KELLY, HENRY, BRISCOE, LUCERO, and MURPHY, Circuit Judges.

ORDER

1
The court grants rehearing en banc in this case on the issue of interpretation of the requirements of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., specifically 42 U.S .C. § 12111(9)(B).


2
Appellant shall file a supplemental brief on or before June 4, 1998.  Appellee shall file a response brief within 25 days of service of appellant's brief.